DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive.  
Applicant argues on page 8 of the remarks of 11/25/2020 that the claims of the present application are not anticipated or obvious over the claims of Application No. 16/235,303 and U.S. Patent 10,768,831 and purports that “access count,” “access count register,” and “access count retrieval command” are not recited in the issued patent nor the co-pending application.
 	Examiner respectfully disagrees and would like to point out that the claims of the 16/235,303 recite “access commands (See claim 1, line 3),” “access count (See claims 30-33),” “access count register (See claims 30-33.”)
	Regarding the 831 Patent, claim 1 recites, inter alias, “access commands (See lines 3-4),” and the combination of the co-pending and the issued patent makes obvious all of the limitations in the current application.
	Thus, the claims of the current application stand rejected under the grounds of Obviousness type Double Patenting both in view of co-pending 16/235,303 and issued patent US 10,768,831.
Applicant argues on page 10 of the remarks of 11/25/2020 that Li and Obereiner do not teach “responsive to determining that the address is in the protected region and that the second key was not provided, increment the access count stored in the access count register,” as amended in claims 1 and 11.

Applicant argues on page 11 of the remarks of 11/25/2020 that neither Li nor Obereiner describes a same key used to “determine whether access commands are allowed access to a protected region” and used to “provide access to a mode register of the memory device.”
Examiner respectfully disagrees. FIGs. 7-9 of Obereiner show systems and methods for securing information associated with memory devices including setting authentication credentials to control access to specific memory regions wherein authentication information for a secure memory region is received  based on a command generated and provided to the access management; the authentication information including and associated with memory addresses of the memory region that is associated with the authentication credential of that region of the memory array; when an authentication set command is generated for the protected memory region, retrieve authentication information associated with the memory region, and in response .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 recite “responsive to determining that the address is in the protected region and that the second key was not provided
Claim 23 recites determine a second key…matches a first key…and wherein the first key is used to determine access…to a protected region (as if the same key is used to determine whether access commands are allowed access to a protected region and used to provide access to a mode register of the memory device). This limitation is not supported by the original disclosure and is considered new matter.
The dependent claims likewise inherit the new matter deficiency pointy out above by virtue of their dependency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent Application No. 16/235303. 
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10768831.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of issued patent 10768831 and co-pending application 16/235,303 make obvious the claims of the pending application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li; Minfu et al. (US 20090241200 A1) Obereiner; Willy et al. (US 20090249014 A1).

 	Regarding claim 1, Li discloses an apparatus, comprising: a memory array [FIG. 1: Memory array 114]; a key register configured to store a first key used to determine whether access commands are allowed access to a protected region of the memory array [FIGs. 1, 5: key register 110]; a protected region register configured to store addresses defining the protected region [FIGs. 1, 5: Lock region 108; 
 	Li does not explicitly disclose an access count register configured to store an access count corresponding to the protected region and responsive to determining that the address is in the protected region and the second key does not match the first key increment the access count stored in the access count register, and control circuitry coupled to the memory array, the key register, the protected region register, and the access counter register, and responsive to determining that the address is in the protected region and that the second key was not provided, increment the access count stored in the access count register.
Obereiner, however, discloses an access count register configured to store an access count corresponding to the protected region [¶0008, 0033, 0034, 0037]; responsive to determining that the address is in the protected region and the second key does not match the first key increment the access count stored in the access count register [¶0033, 0042, 0052, 0093, 0104, claim 16]; control circuitry coupled to the memory array, the key register, the protected region register, and the access counter register, and responsive to determining that the address is in the protected region and that the second key was not provided, increment the access count stored in the access count register [systems and methods for securing information associated with memory devices including setting authentication credentials to control access to specific memory regions wherein authentication information for a secure memory region is received  based on a command generated and provided to the access management; the authentication information including and associated with memory addresses of the memory region that is associated with the authentication credential of that region of the memory array; when an authentication set command is generated for the protected memory region, retrieve authentication information associated with the memory region, and in response to a second set of authentication information not matching, i.e., the correct authentication information not being provided, the access management facilitates updating and incrementing the related count; See FIGs. 7-9  ¶0086-0088].
It, would have been obvious to one of ordinary skill in the art to have an access count register configured to store an access count corresponding to the protected region in order to facilitate requesting and/or accessing the security records (¶0033). 	Regarding claim 2, Obereiner discloses the apparatus of claim 1, wherein the control circuitry is configured to, responsive to determining that the address is in the protected region and the second key matches the first key, prevent incrementing of the access count [FIG. 7: 716; FIG. 8: 808-838].  	Regarding claim 3, Obereiner discloses the apparatus of claim 1, wherein the control circuitry is configured to, responsive to determining that the address is not in the protected region, prevent determining that the second key corresponding to the access command matches the first key [FIG. 8: 808-838].  	Regarding claim 4, Obereiner discloses the apparatus of claim 3, wherein the control circuitry is configured to, responsive to determining that the address is not in the protected region, prevent an incrementing of the access count [FIG. 7: 716; FIG. 8: 808-838].  	Regarding claim 5, Obereiner discloses the apparatus of claim 1, wherein the control circuitry is configured to, responsive to incrementing the access count, transmit a signaling indicative of the of the access command [FIG. 9: 904-934]. .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hashimoto (2002/0101995) discloses microprocessor using secret key, key management unit.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted,
USPTO

Dated:   February 25, 2021                    		By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246